Title: To James Madison from Daniel Buck, 4 July 1811 (Abstract)
From: Buck, Daniel
To: Madison, James


4 July 1811, Chelsea. Presumes on JM’s “known goodness” to make “a few quiries, and suggestions.” Asks if there is reason to suppose that any nation endowed with superior resources and imbued with the rights of man can remain in colonial subordination “and suffer her resources to be drawn from her by a remote power.” Is it possible that Spain’s American provinces might return to a dependency on “that old, decrepid, and desolated kingdom”? The state of Europe will ensure that the spirit of revolution and innovation will spread throughout the American continent “so far as civilization extends.” The balance of power among European nations will no longer be contended for, the practice of colonizing will be exploded, and all American nations will seek “a close and friendly league.” A new balance of power between Europe and America will be created, one “more congenial with the nature of things … and more propitious to general commerce.” The “never ending contest, to hold the balance of power in Europe” has led to the oppressed state of the world and it will only end by giving one belligerent “absolute dominion” over the other.
Self-interest and self-preservation require the U.S. “to attempt a new order of things.” It is said that the mouths of the St. Lawrence, Hudson, and Mississippi Rivers can be united for less than the cost of a single campaign during the Revolutionary War. A canal from Lake Champlain could establish communication between the St. Lawrence and the Hudson, and the western lakes could be similarly united with the Mississippi. This is no “chimerical expedient”; the expense would be next to nothing and the U.S. could certainly generate the commerce to sustain it as well as the naval force to protect it. This would “in some measure” substitute for foreign commerce and “enable us abundantly to supply our brethren at the south, while they continued their struggle for independence.” Precious metals from Mexico and Peru would also replenish the treasury and compensate for the present loss of revenue.
Argues that England is unlikely to repeal the orders in council and make foreign commerce free, that “universal dominion” is the real aim of Bonaparte, and that the “total distruction of Great Britain, is but a minor object, though considered absolutely necessary to the accomplishment of his great design.” Napoleon is unlikely to relax his Continental System to restore neutral rights unless he could make the system “operate with still greater force and effect upon great Britain.” Likewise, Great Britain has pursued the goal of complete maritime supremacy for nearly two centuries and “for more than half a century, been in the actual possession of that ascendancy.” Great Britain is “contending for existence,” and restrictions on neutral commerce are necessary for it to maintain the contest. Even if this is not strictly true, it is impossible for Great Britain to support a marine force on the basis of its legitimate sources of revenue; therefore its plea of necessity still stands. Otherwise, it would soon “dwindle into that state of insignificance, which nature, unaided by art, and the lawless ambition of man, has marked out for an insignificant Island.”
Points out that instructions to the American minister in London reveal that “the genius of our free government” is in collision with the “fundamental maxims” of the British constitution. Neither side can prevail without admitting the superiority of the other. Great Britain is inflexible and no concessions can be expected from it. “If she should grant what we justly require, it would, at once, diminish that superiority [and] give a complete triumph to her determined enemy.”
Many might think that this situation entails Britain’s destruction. It might also be thought that East and West Florida will soon be incorporated into the U.S., “that upon the fall of the parent state, the British provinces in America will find their interest to be identified with ours; and that by natural causes, now obviously in operation, … there shall be no balance of power, known in the world, but that between the two continents, and no interest, but that of perfect freedom of commerce, and the cultivation of the arts of peace.” All this can be achieved without any “violent effort” on the part of the U.S. Asks if anything might retard the onset of this state of affairs, which leads him to inquire about the object of the present embassy to the U.S. It cannot be to atone for the attack on the Chesapeake, renounce the right of impressment, repeal the orders in council, or abolish paper blockades. Assumes Great Britain either is seeking the repeal of the Nonintercourse Act to strengthen its commerce and eventually “establish her tyranny” or is attempting to dissolve the Union. Fears a “sort of Copenhagen negociation.”
Complains about those Americans who defend Great Britain as the world’s “last, and only hope” against ruin and despotic slavery. Suspects a concert might be formed “to draw off the northern and eastern states, with the British provinces to take shelter under the British navy, to withstand the mighty, and lawless power of Bonaparte.” Concedes there might be no immediate danger of this, but it could be attempted over time, and the U.S. could become the scene of war and “the battles of France and England would, for a series of years, be faught [sic] here as they now are in Spain and Portugal.”
Since writing the above, has learned of the congressional actions on East Florida. Supposes the province has been obtained and that all is quiet there now. If so, asks if war, “with a view to exclude all foreign Jurisdictions from this northern section of the Continent,” is necessary. Letters of marque and reprisal and privateering will be sufficient to prevent a concert with Great Britain to endanger the nation. And if a project for internal commerce is developed and the Canadians invited to participate, it would “conciliate their friendship, and soon induce them to follow the example of the Floridas.”
Assumes that JM has considered and weighed all these matters. Has only offered his thoughts as further weight in the scale and to confirm that such opinions are shared “even in the deepest recesses of obscurity” and by one who has always opposed “restrictive energies” to coerce an enemy unless they are accompanied by “vigourous and energetic measures of external force.”
